ON APPELLEES’ MOTION FOR REHEARING
Appellees complain of our failure to address their “Counterpoint Number Two” set out in their original brief which, by way of argument, asserted the granting of judgment notwithstanding the verdict was proper because “there was absolutely no evidence to support” the jury answers. We doubt the contention is properly presented for our consideration. See Jackson v. Ewton, 411 S.W.2d 715 (Tex.1967). In any event, appellees are in no position to make such argument for the reason that the judgment notwithstanding the verdict, drawn and approved only by appellees’ counsel, expressly provides that it was granted solely because the cause of action “was barred by limitations.” Furthermore, had the trial court granted judgment notwithstanding the verdict because of the *816state of the evidence, reversal would be dictated because there is not only some evidence, but abundant evidence to support the jury answers.
The motion for rehearing is overruled.